Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-3 and linking claims 1,10-13,15-16 and 21-35 in the reply filed on 12/23/2020 is acknowledged.
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-3,10-11,13,16,21-38 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. 
	Claim 1 is drawn to a method of regenerating tissue, wherein cells are contacted with iTR factors for 4 or 7 days.  In the instant case, the cells are contacted with a nucleic acid for 4 days or for 7 days.  Paragraph 293 teaches transfecting cells with mRNA encoding iTRs at d0 and then again on days 1-12.  This fails to support contacting for 4 or 7 days. 
The specification provides no implicit or explicit support for contacting cells for 4 or 7 days.  Applicants are reminded that it is their burden to show where the specification supports any amendments to the claims.  See 37 CFR 1.121 (b)(2)(iii), the MPEP 714.02, 3rd paragraph, last sentence and also the MPEP 2163.07, last sentence.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure [or point to case law supporting incorporation of such a limitation as in the instant case]” (emphasis added).
Claims 1-3,10-11,13,16,21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The nature of the invention relates to an in vivo method of reprogramming cells to an embryonic state to regenerate tissue.  The claims require use of nucleic acids encoding reprogramming factor LIN28A in combination with nucleic acids encoding TERT, Oct4 and/or Klf4, where the cells do not revert to pluripotency.  The claims only require contacting the cells of a subject with the nucleic acids and recite no other method steps to lead to regeneration of damaged or aged tissue in a subject.
The specification fails to support this method. The specification teaches gene expression analyses to identify gene expression patterns that are associated with an embryonic state or with the fetal/adult state.  It then teaches use of these characteristic markers to screen for factors or agents that can transition cells to the embryonic phase.  In example 7, an in vitro method is used to get cells to a pre-fetal stage using Oct4, Sox2, Klf4, Myc and Lin28A (OSKML). It was found that Lin28A overexpression correlated with decreased COX7A1 as well as other indicators of embryonic state.  In example 9, a COX7A1 knockout mouse was show to heal faster in an ear punch wound model. Example 11 teaches addition of GFER, AMH and valproic acid to a fibroblast monolayer in culture.  A scratch was made in the monolayer and the added components were found to lead to faster coverage of the wounded zone compared to culture without the added components.  Example 12 teaches that huVEC derived exosomes can turn on fetal/adult markers in embryonic endothelial cells when they fuse 
	The only in vivo example appears to be Example 9, the COX7A1 knockout mouse that showed accelerated would healing. This in vivo model, along with the in vitro experiments, fail to support a method of regenerating tissue in a subject by delivering OSKML in vivo.  While delivery of OSKML is supported by the specification to decrease COX7A1 expression and COX7A1 nulls are found to undergo more rapid wound healing, this fails to support that delivery of OSKML will lead to wound healing or any other type of tissue regeneration encompassed by the claims. 
	The art prior to and post-filing held that in vivo delivery of reprogramming factors (OSKML) resulted in some cells becoming pluripotent and forming teratomas throughout the body. Offenbauer (Current Opinion in Cell Biology, 2019, 61:9-15; IDS) taught that OSKM expression in vivo leads to tissue damage and many cells respond with senescence (page 10, left).  Senescence leads to numerous changes in tissues that are not observed in in vitro studies, including recruitment of immune cells, for example.  Ink4a/ARF regulates many senescence related pathways and act as a reprogramming barrier in vitro but promote reprogramming in vivo.  Chiche (2017, Cell Stem Cell, 20:407-414;IDS) taught that age has an effect on reprogramming. Teratomas formed more often in older mice when OSKM was introduced, indicating a complex nature and need for control of expression levels in vivo (page 411, left).  Prior to filing, Abad (2013, Nature, 502:340-345; IDS) taught that OSKM led to formation of teratomas, in vivo. 
Claim 1 requires that no pluripotent cells be made by introduction of Lin28A along with any combination of OCT4, KLF4 and Tert.  However, the specification fails to teach how to administer the reprogramming factors in vivo, such that reversion to pluripotent cells does not occur.  The specification also fails to support that the reprogramming of cells in vivo to an embryonic state would lead to in vivo regeneration. As well, the claims merely require contacting cells with nucleic acids.  There are no method steps that lead to regeneration of tissue.
	Therefore, in light of the breadth of the claims, the lack of guidance in the specification with regard to in vivo introduction of OCT4, KLF4, and LIN28A and the guidance in the art with the differential effects of these factors in vivo vs. in vitro as well as the inability to prevent cells from reaching pluripotency and forming teratomas, it would require undue experimentation to carry out the invention as claimed. Given the lack of experimental results related to the claims, it cannot be determined what the effect would be of the contacting of cells as broadly claimed.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,10-11,13,16,21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the term “contacting” in claim 1 is unclear. While clear that iTR factors can be placed in contact with cells through the culture medium (i.e. valproic acid), in the instant case the claims are limited to use of a nucleic acid encoding the iTR factors for 4 or 7 days. When the iTR factors are nucleic acids encoding protein, the cells are transfected into the cells and when the limitation of 4 days is considered, it would appear that the cells are transfected each day for 4 days. However, an alternate interpretation would be that the viral vector is in the media over the course of 4 days.  Because support for the limitation of “4 or 7 days” cannot be found in the specification, it cannot be discerned which of these interpretations are intended. Claims 2-3,10-11,13,16,21-38 depend from claim 1.
	Claim 1 is also unclear as the method is drawn to regenerating tissue in a subject using methodology thereby regenerating said damaged tissues. However, the subject is not recited to have damaged tissue and thus, the phrase “one or more cells of said damaged tissue” lacks clear antecedent basis.  While it is presumed the subject has damaged tissue, it is not clearly recited and it becomes unclear if the cell used is from the damaged tissue.
Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 depends from claim 1 and recites that the cells of the subject are contacted ex vivo. However, claim 1 recites “in a subject” and does not recite any steps of removing cells from a subject, or transplanting cells into, a subject.  Thus, Claim 26 is found to fall outside the breadth of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 10-11,16, 23-32,34-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-37 of copending Application No. 17/542,997 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both applications are drawn to a method of regenerating tissue.  The ‘997 claims recite overlapping iTR factor combinations. The ‘997 application requires use of OCT4 and KLF4 along with SOX2 and MYC, however, other factor combinations are rendered obvious by the prior art that teaches a variety of reprogramming factor combinations that include Lin28A (see Viswanathan, Cell, 2010, 140:445-449; IDS).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-3, 10-11,16, 23-32,34-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/543,020 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both application are drawn to a method of regenerating damaged tissue. Claim 23-24 of the instant application limit the method to treatment of an ocular disorder. The ‘020 claims are drawn to the same method but the treatment is limited to ocular disorders. The instant claims require use of one or more of Oct4, KLF4, Tert and Lin28a while the ‘020 claims include those factors and thus the instant claims are generic and rendered obvious by the ‘020 species.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1a) The rejection of claims 1-3,10,13,16,21-33 and 36 under 35 U.S.C. 103 as being unpatentable over WO2014/197421 (Biotime; IDS) and CN105435244 (‘244, 03/30/2016) is withdrawn as neither reference taught contacting the cells with the nucleic acids for 4 days or for 7 days as is now recited in claim 1.

1b) The rejection of claims 1-3,10,13,16,21-33 and 36 under 35 U.S.C. 103 as being unpatentable over WO2014/197421 (Biotime; IDS) and Shyh-Chang (2013, Cell, 155:778-792; IDS) is withdrawn as neither reference taught contacting the cells with the nucleic acids for 4 days or for 7 days as is now recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632